Citation Nr: 1223313	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claim of service connection for PTSD.  Subsequently, in an April 2008 rating decision, the RO denied the Veteran's claim of service connection for anxiety.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in December 2008.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  
 
The claim was first reviewed by the Board in January 2009, at which time the claim was remanded for further development.  The claims were again reviewed by the Board in May 2010, at which time the claims were denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims of service connection for PTSD and an acquired psychiatric disorder.  The Court issued a January 2012 Memorandum Decision setting aside the May 2010 Board decision, and remanding the appeal for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for PTSD and an acquired psychiatric condition, consistent with the January 2012 Memorandum Decision.

The Veteran contends that his pre-existing PTSD (due to childhood trauma) was aggravated during his time in active duty service.  Additionally, the Veteran contends that he developed an anxiety disorder while on active duty.  Specifically, the Veteran alleges that his duties as a missile engine mechanic were extremely stressful. He indicated that he was fearful of the damage that could be done by missiles and was fearful of getting in trouble due to surprise inspections.

Review of the Veteran's service entrance examination is completely negative for any complaints of or previous diagnoses of PTSD or any other psychiatric disorder. Additionally, the Veteran himself noted that he was in good health and specifically denied suffering from depression, excessive worry, nervous trouble of any kind and excessive drinking.  There is no contemporaneous medical evidence that the Veteran suffered from PTSD prior to his enlistment.  Additionally, the Veteran's April 1964 Flying Class III examination and his September 1965 discharge examination were negative for any findings of psychiatric disabilities.  Further, upon discharge from service, the Veteran denied experiencing any depression, excessive worry, or nervous trouble. 

In this case, the evidence indicating that the Veteran's PTSD pre-existed his enlistment consists exclusively of statements of medical professionals, to include the Veteran's treating VA psychologist and the April 2009 and September 2009 VA examiners, made post-service.  These VA examiners explained that the appellant had suffered from significant childhood trauma, to include physical, mental and sexual abuse, resulting in PTSD.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

The Veteran has submitted multiple statements from his VA primary mental health care provider.  The psychologist stated that it is difficult to separate out the effects of later life stressors on existing psychological conditions.  She noted that it was clear that the Veteran's early childhood experiences caused his PTSD; however, aspects of the Veteran's military service were extremely difficult for him, resulting in significant increases in anxiety, which he attempted to manage through excessive alcohol use.  Moreover, she diagnosed the Veteran with anxiety disorder (which originated in service) superimposed on chronic PTSD, secondary to childhood trauma. It was also noted that the Veteran's military experiences contributed significantly to his chronic psychiatric distress over the last several decades. 

However, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It must be determined if the Veteran's PTSD clearly and unmistakably pre-existed his entry into active duty, and if so, whether the Veteran's pre-existing PTSD did not undergo an increase in the underlying pathology during service.  Additionally, it must be determined if it is at least as likely as not that any other acquired psychiatric disability, to include dysthymic disorder or anxiety disorder, had their onset in service.  The relationship between the Veteran's psychiatric disorders and his military service must be explored further.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, a VA medical opinion is needed before the Board may make an informed decision concerning these claims. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Verify that the Veteran's VA records are up to date.

2. The AMC should obtain a VA opinion with an appropriate specialist to determine the etiology of the Veteran's psychiatric disorders.  The claims file and a copy of this remand must be made available to and reviewed by the physician.

(1) For any acquired psychiatric disorder diagnosed:

A. Did the Veteran's acquired psychiatric disorder(s), to include PTSD, anxiety disorder, or dysthmic disorder, clearly and unmistakably (obvious or manifest) pre-exist his entry into active duty?

a. If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's acquired psychiatric disorder(s) during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

b. If not, is it at least as likely as not that any current acquired psychiatric disorder(s), PTSD, dysthymic disorder, and/or an anxiety disorder, had their onset in service or is related to any in-service disease, event, or injury.  

The examiner must review and discuss the Veteran's service treatment records; VA outpatient treatment records; the April 2009 and September 2009 VA examination reports; the May 2005, April 2006, and December 2008, and May 2012 VA treating psychologist's letters; and the Veteran's lay statements (March 2006, May 2007, February 2010, and May 2012), to include reports that his duties as a missile engine mechanic were extremely stressful, that he was fearful of the damage that could be done by missiles, and was fearful of getting in trouble due to surprise inspections; and any other relevant information.  Please reconcile any conflicting medical opinions contained in the file. 

Additionally, the physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


